Citation Nr: 1205848	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-00 356A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left leg injury.

2.  Entitlement to service connection for residuals of a left leg injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to April 1963.  The Veteran also had 14 days of other service before entering onto active duty in October 1962 as well as subsequent service with a reserve component from approximately November 1965 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Jurisdiction over the appeal was subsequently transferred to the RO in Houston, Texas.


FINDINGS OF FACT

1.  A November 1998 rating decision denied service connection for left tibia fracture residuals; the Veteran did not perfect his appeal to that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final November 1998 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a left leg injury.

3.  The competent and credible evidence of record is against finding that a current left leg disability is related to service and there is no evidence of compensable left knee arthritis within one year of service separation.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of a left leg injury is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Residuals of a left leg injury were not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim to reopen, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

As to the service connection claim, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The Board also finds that letters dated in May 2005, July 2005, August 2005, September 2005, April 2006, and April 2007, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  Specifically, the record shows that the RO obtained and associated with the record all of the Veteran's available service treatment records and post-service records from Geoffrey H. Cox, M.D..

The Board notes that the Veteran's claims file was lost and rebuilt.  However, when the file was rebuilt, the RO was unable to reconstruct, among other things, the Veteran's service treatment records from his October 1962 to April 1963 period of active duty including his entry examination.  

In this regard, the RO contacted the National Personnel Records Center (NPRC) in April 2006 in an attempt to reconstruct these records.  However, while the NPRC provided the RO with the Veteran's reserve component treatment records, the missing active duty treatment records could not be found.  The record also shows that the RO notified the Veteran of this fact in July 2005, April 2006 and April 2007 as well as asked him to provide VA with copies of any service treatment records that he may have.  The Veteran thereafter provided the RO with copies of some of the lost service treatment records, but not all.  

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, the Board finds that adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that, while the Veteran notified the RO that Gayler R. Balin, M.D., had treatment records of his, these records were not associated with the claims file.  

In this regard, the record shows that the RO requested these records on two occasions without success.  The record also shows that in July 2005 the RO notified the Veteran that it had tried without success on two occasions to obtain these records and that VA adjudication of his claim would go forward without them unless he obtained them.  Later in July 2005, the Veteran directed the RO to adjudicate his appeal without these records.  Therefore, the Board finds that adjudication of this claim may also go forward without these records.  Id.

The Board also finds that the Veteran was provided a VA examination in November 2007 that is adequate to adjudicate the claim because after an examination of the claimant the examiners opined as to the origin of the Veteran's current left leg disability which opinion is supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim to Reopen

The Veteran contends that his current left leg disabilities were caused by a tibia fracture that occurred in late 1962 while on active duty.  

In this regard, the RO earlier denied service connection for left tibia fracture residuals in November 1998.  While notice of this rating decision is not found in the claims file, the Veteran has never claimed and the record does not show that he was not provided notice of the November 1998 rating decision.  In fact, the record shows that the Veteran provided the RO with a partial copy of the November 1998 rating decision in April 2005.  Therefore, given the presumption of regularity in the mailing of notice of an RO decision, the Board finds that the Veteran was provided timely notice of the November 1998 rating decision sometime later in November 1998 or early December 1998.  See Evans v. Brown, 9 Vet. App. 273 (1996) (holding that the "presumption of regularity" applies to the mailing of notice of RO decisions and an appellant's mere assertion of non receipt of notice is not "clear evidence" to rebut the presumption of proper mailing).  Furthermore, the Board finds that the November 1998 rating decision became final when not appealed.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The record also does not show that the Veteran submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  

As to reopening prior final rating decisions, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the initial denial of the claim in the November 1998 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, arthritis, will be presumed to have been incurred in service if it is manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In summary, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the November 1998 rating decision denied the claim of service connection for left tibia fracture residuals because, among other things, the record did not show the claimant had a current left leg disability.

However, the Board's review of the records that have been added to the claims file since November 1998 rating decision reveals medical records diagnosing the Veteran for the first time with left knee strain, chondromalacia, and osteoarthritis.  See July 2005 magnetic resonance imaging evaluation (MRI); and November 2007 VA examination report.

As noted above, in order to establish service connection for the claimed disability, there must be, among other things, medical evidence of a current disability.  See Hickson, supra.  Moreover, VA laws and regulations provide that arthritis will be presumed to have been incurred in service if it is manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Therefore, the Board finds these diagnoses are both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of entitlement to service connection for residuals of a left leg injury is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claim

Initially, the Board notes that the November 1998 rating decision denied the Veteran's claim because, among other things, his 1959 entry examination showed he broke his left leg in 1957 and the service treatment records did not show that this left leg disability was aggravated by his military service.  However, the Veteran has claimed that he did not break his leg before military service and the record no longer contains a 1959 entry examination.  In fact, the Veteran's DD 214 shows that he only had 14 days of other service before entering onto active duty in October 1962.  Therefore, the Board finds that the presumption of soundness applies to the current appeal regardless of the RO's earlier actions in the November 1998 rating decision.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Accordingly, the Board's analysis will focus on the question of direct service connection. 

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that a December 1962 service treatment record recorded the Veteran's complaints of left lower leg pain thereafter diagnosed in January 1963, after an X-ray, as a well advanced stress fracture of the proximal third of the tibia.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as left leg pain and stiffness, even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, available service and reserve component treatment records, including November 1965, April 1974, August 1974, January 1977, July 1979, December 1981, August 1982, October 1983, August 1984, October 1985, October 1986, May 1988, and December 2001 examination, are otherwise negative for complaints or treatment for symptoms of or a diagnosis of a residuals of his left leg injury.  In fact, all these examinations were negative for a history of a left leg injury and these examinations did not report any residuals of his left leg injury. 

As to the lay claims, the Board finds that diagnosing a chronic residuals of his left leg injury requires special medical training and equipment that neither the Veteran nor any other lay person have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having chronic residuals of his left leg injury while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Moreover, the Board finds more compelling the available service and reserve component treatment records, including the examinations listed above, which are negative for complaints and/or treatment for or a diagnosis of chronic residuals of the Veteran's left leg injury following the stress fracture of the proximal third of the tibia diagnosed in January 1963, than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of chronic residuals of his left leg injury while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, entitlement to service connection for residuals of a left leg injury based on in-service, including reserve service, incurrence must be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that while the post-service record shows the Veteran being diagnosed with osteoarthritis of the left knee at the 2007 VA examination, there is no evidence in the record of the Veteran having compensable left knee arthritis within one year of separation from active duty in 1963 or even within one year of his separation from his reserve component service in 1991.  Accordingly, entitlement to service connection for residuals of a left leg injury must be denied on a presumptive basis.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with left leg pain and stiffness since service even when not documented in his treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about the claimant appearing to be in pain and having a limp.  Id.  

However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current chronic left leg disabilities since service are not credible.  In this regard, the Board finds the fact that the Veteran did not report a problem with his left leg and that his examinations did not reveal any chronic left leg disabilities, at the November 1965, April 1974, August 1974, January 1977, July 1979, December 1981, August 1982, October 1983, August 1984, October 1985, October 1986, May 1988, and December 2001 reserve component examinations, weights against his claim.  If he did have this problem since he was diagnosed with a tibia stress fracture in late 1962 early 1963, it seems likely that he would have reported this problem at at least one of these examinations.  

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for the claimed disability for many years after service, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for residuals of a left leg injury based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current left leg disabilities, diagnosed as chondromalacia, a sprain, and osteoarthritis of the left knee, and the established injury, disease, or event of service, including reserve service, origins.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the November 2007 VA examiner specifically opined that he did not have any current residuals of his in-service tibia fracture and his current left knee osteoarthritis was not caused by his military service.  

Specifically, as to the left tibial stress fracture the November 2007 VA examiner opined that it had resolved because on examination there was no evidence of deformity or tenderness of the tibia suggesting a current stress fracture and X-rays showed normal tibia and fibula bones.  Accordingly, while it was first documented in service with X-ray evidence, it has resolved since that time.  As to the left knee osteoarthritis, the November 2007 VA examiner opined that it is less likely related to service because there was no documentation of a left knee injury in his service treatment records and although a stress fracture is close to the knee, osteoarthritis is related to the aging process such as daily activities.  

These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Accordingly, the Board also finds that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current left leg disabilities and an established injury, disease, or event of service, including reserve service, origin.  38 U.S.C.A. §§ 101(24), 106,1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to the Veteran's and his representative's assertions that the claimant's current left leg disabilities are a residual of his documented in-service tibia fracture, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features because special training and equipment is required to diagnose them and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his current left leg disabilities are a residual of his documented in-service tibia fracture are not competent evidence.  Routen, supra; see also Bostain, supra.  Furthermore, the Board finds more competent and credible the opinion by the above VA examiner that he does not have any residuals of his in-service tibia fracture and his current left knee osteoarthritis is a not a residual of his documented in-service tibia fracture, than the Veteran and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for residuals of a left leg injury is not warranted based on the initial documentation of a disability after service, including his reserve service, because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disabilities and an established injury, disease, or event of service, including reserve service, origin.  38 U.S.C.A. §§ 101(24), 106,1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for residuals of a left leg injury.  38 U.S.C.A. §§ 101(24), 106,1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of a left leg injury is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for residuals of a left leg injury is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


